

Exhibit 10.25


SECOND AMENDMENT TO LICENSE AGREEMENT


THIS SECOND AMENDMENT TO LICENSE AGREEMENT is made as of this 31st day of March,
2018 by and between COOLSPRING STONE SUPPLY COMPANY, INC., a Pennsylvania
corporation with its principal office in North Union Township, Pennsylvania
15401 (“Coolspring”) and DMC Global Inc. (formerly known as Dynamic Materials
Corporation), a Delaware corporation with a business address at 1138 Industrial
Park Drive, Mt. Braddock, PA 15465 (“DMC”).


WITNESS:


WHEREAS, Coolspring and DMC are parties to a July 29, 2008 License Agreement as
amended by a First Amendment to License Agreement dated as of September 24, 2012
relating to access and use of a portion of Coolspring Mine No. 1 located within
the boundaries of real estate leased to Coolspring pursuant to a Lease
referenced and defined in the License Agreement; and


WHEREAS, pursuant to Paragraph No. 3 of the License Agreement DMC has an option
to extend the length thereof on terms, including the amount of the License Fee,
mutually agreeable to Coolspring and DMC; and


WHEREAS, based on a series of discussions Coolspring and DMC have agreed upon
terms and conditions for extension of the License Agreement as are set forth
herein.


NOW, THEREFORE, in consideration of their mutual promises and the consideration
set forth herein, and intending to be legally bound thereby Coolspring and DMC
agree as follows:


1.Reaffirmation. Except as specifically modified and amended pursuant to this
Second Amendment, the License Agreement as amended by the First Amendment is
hereby ratified and reaffirmed in all respects.
2.    Term/Option for Extension. The term of the License Agreement is hereby
extended for a five year period commencing April 1, 2018 and terminating March
31, 2023, subject to all termination rights set forth in the License Agreement
as previously amended. Provided DMC is not in default of any obligation it shall
have the option at the expiration of the term ending March 31, 2023 to extend
the term of this License Agreement for an additional term through and including
March 31, 2028 on terms, including the amount of the License Fee, that are
mutually agreeable to Coolspring and DMC. DMC shall provide Coolspring with
written notice of its intention to exercise the option set forth herein not
later than December 31, 2022. If DMC timely provides written notice of its
intention to exercise the option to extend Coolspring and DMC shall engage in
good faith negotiations regarding the terms applicable to the extended term,
including the amount of the License Fee. If mutually acceptable terms are agreed
to, the terms shall be set forth in a further amendment to this License
Agreement as previously amended. If, despite good faith negotiations, Coolspring
and DMC cannot agree on mutually acceptable terms then the option to extend
beyond March 31, 2023 shall expire and be null and void, and this License
Agreement shall terminate on March 31, 2023.




--------------------------------------------------------------------------------




3.    License Fee. In consideration of the grant and use of the license provided
hereunder, DMC agrees to pay to Coolspring the sum of
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx per year for each of the
five years commencing April 1, 2018 that this License Agreement is in effect,
payable in advance on or before the first day of each month in equal monthly
installments of xxxxxxxxx xxxxxxxxx xxxx xxxxxxx xxxxx-xxxx xxxx xxxx xxxxx-xxxx
xxxx xxxxxxxxxxxxxxxxxxxx each, which monthly installment shall be paid to
Coolspring at the address set forth in Section 23 of the License Agreement.
Given that this Second Amendment is dated as of March 31, 2018, DMC shall have
until April 16, 2018 to deliver its first installment due under this Second
Amendment; thereafter monthly payments will be due on or before the first of
each month. The License Fee shall be paid pro-rata for any partial month that
the License Agreement is in effect.
4.    DMC’s Use of Coolspring Mine No. 1. The license granted to DMC, as defined
in the License Agreement as amended by the First Amendment, is reaffirmed and
restated except for the following modifications:
(a)
The provisions of Paragraph No. 5(a) of the First Amendment are modified by
substituting “12,500 pounds of explosives” for “10,000 pounds of explosives”
both places that phrase appears.

(b)
The provisions of Paragraph No. 5(b) of the First Amendment are deleted and
replaced with the following operative language: “DMC agrees that that portion of
its explosion bonding activities that consistent of or relate to industrial
diamond synthesis/bonding shall be limited to explosions utilizing not more than
9,000 pounds of explosive and in no more than 96 days in any 12-month period
commencing April 1, 2018 unless, and only unless, DMC obtains the prior written
consent of Coolspring.

(c)
The terms and provisions of Paragraph No. 8 of the First Amendment to the
License Agreement are deleted in their entirety.

5.    Warranty by Coolspring. Coolspring warrants and represents that it is
authorized under its lease for Coolspring Mine No. 1 to enter into and perform
this Second Amendment and that it will defend any claim by any lessor to the
contrary. Notwithstanding the foregoing, however, should it be determined that
the lease to Coolspring of Coolspring Mine No. 1 will not permit the activities
set forth in this Second Amendment, Coolspring’s liability to DMC shall be for
compensatory damages only which, in no event, shall exceed the amount
theretofore paid by DMC to Coolspring under this Second Amendment.
6.    Caption/Counterparts. The captions and headings herein are for convenience
and reference only and in no way define or limit the scope or content of this
Second Amendment or in any way affect its provisions. This Second Amendment may
be executed in any number of counterparts, each of which shall be an original,
but all of which shall together constitute one and the same instrument.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
License Agreement as of the date first written above.
SNODDY MANAGEMENT, INC.




__/s/ William R. Snoddy______________
William R. Snoddy, President








DMC GLOBAL INC.




__/s/ John Scheatzle_______________
Name: John Scheatzle    
Title: President, NobelClad Division




